                          Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 1 of 13 Page ID
                                                           #:36233



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “39”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 2 of 13 Page ID
                                 #:36234
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


   To:       'Matt Asner'[matt.asner@autismspeaks.org)
   From:     Jones, Mark
   Sent:     Wed 10/2/2013 12:41:46 PM
   Importance:         Normal
   Subject Update

   Good morning to you Matt. Just an FYI that Cathi and I have had 2 conversations over
   the past few days with Michael Rosen and Lisa Goring about how Disney will be
   proceeding with communication surrounding the new DAS program which also includes
   a mention of the new Cognitive Guide that has been developed. We hope to provide
   Michael with the communication later today so he has a chance to see it in advance of
   communication to a larger audience (there is no mention of Autism Speaks in it by the
   way). Related, Michael has asked that we remove all mentions of Autism Speaks in the
   Guides, so I'll be doing that immediately. Thought you'd want to know sir. Let me know
   if we need to chat about this or anything else.



   I appreciate it!



   Mark




                                                                                Disney-AL0000569
                                            Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 3 of 13 Page ID
                                 #:36235
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 4 of 13 Page ID
                                 #:36236
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 5 of 13 Page ID
                                 #:36237
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 6 of 13 Page ID
                                 #:36238
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 7 of 13 Page ID
                                 #:36239
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 8 of 13 Page ID
                                 #:36240
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 9 of 13 Page ID
                                 #:36241
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 10 of 13 Page ID
                                  #:36242
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 11 of 13 Page ID
                                  #:36243
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 12 of 13 Page ID
                                  #:36244
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 39
Case 2:15-cv-05346-CJC-E Document 496-40 Filed 04/12/21 Page 13 of 13 Page ID
                                  #:36245
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 39
